Citation Nr: 0612045	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 4, 1967, to July 
6, 1967.  A March 1973 Administrative Decision determined 
that the veteran's period of service from June 16, 1969 to 
August 20, 1970, is considered dishonorable for Department of 
Veterans Affairs (VA) purposes and is a bar to VA benefits 
for this period.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In his February 2000 
substantive appeal, the veteran requested a videoconference 
hearing before the Board, however, verbally withdrew this 
request in July 2000, per a RO Report of Contact.  This 
matter was remanded in January 2004 for further development.

Upon review of several pieces of correspondence received from 
the veteran in 2005, it appears that he is claiming 
compensation due to a heart attack.  This is referred to the 
RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's kidney stone disability was not manifested 
during active service, nor is current kidney stone disability 
otherwise related to such service.

2.  The veteran's neck disability was not manifested during 
active service, nor is current neck disability otherwise 
related to such service.

3.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD.

4.  The proximate cause of the veteran's hepatitis C was not 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing medical and surgical treatment.



CONCLUSIONS OF LAW

1.  Kidney stone disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).

4.  The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for hepatitis C are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran claimed entitlement to 
service connection prior to enactment of the VCAA.  The 
veteran's appeal stems from a June 1998 rating decision.  In 
December 2001, a VCAA letter was issued to the veteran with 
regard to the claims of service connection.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted, this 
matter was remanded in January 2004 to ensure compliance with 
the VCAA assistance provisions.  The contents of the December 
2001 VCAA notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board notes that 
correspondence was issued to the veteran which specifically 
addressed the five elements as required by Dingess.  Thus, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination with regard to the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for hepatitis C.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examination is not necessary.  
As will be discussed in more detail below, the Board finds 
that VA examinations are not necessary with regard to the 
issues of entitlement to service connection for PTSD, kidney 
stones, and neck disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The issues before the Board involve claims of entitlement to 
service connection for PTSD, neck disability, and kidney 
stones.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Kidney stones

The veteran claims that he had kidney stones during his first 
period of service (May to July 1967) which caused him to wet 
the bed in June 1967.  The veteran claimed that he separated 
from service in July 1967 due to this incident.  

A June 1967 service medical record reflects that the veteran 
had no physical complaints, and he was referred for a 
psychiatric evaluation.  A June 1967 Report of Aptitude Board 
reflects that the veteran had been under observation for six 
weeks and had completed five weeks of scheduled trainings.  
Apparently, the veteran was wetting the bed, which he 
reported had stopped, but upon further inquiry had not.  He 
also reported cheating on the entrance examination and X-1.  
A background history revealed that the veteran had wet the 
bed all of his life.  He completed the second grade in 
special education classes but dropped out of the third grade 
at age 16.  He enlisted in the Marines because he wanted to 
make a career out of it.  Since enlisting he had been unable 
to overcome his enuretic condition and had great difficulty 
in learning the basic subject matter.  Mental status 
examination revealed that he was motivated but extremely 
dull.  Formal intelligence testing revealed that he was 
considered to be in the mental defective range.  He was not 
considered to be suicidal and there was no evidence of 
neurosis or psychosis.  In view of his inability to overcome 
a lifelong problem of enuresis, it was recommended that he be 
discharged as unsuitable.  Based on the platoon commander's 
report, an honorable discharge was recommended.  Appearing 
before the Depot Aptitude Board, he admitted that at the time 
of enlistment, he concealed his history of nervous problems, 
bedwetting, and headaches.  He did not desire to return to 
the training program.  Thus, he was discharged for 
unsuitability.  A July 1967 Report of Medical Examination 
performed for separation purposes reflects a diagnosis of 
enuresis as a psychiatric disability.  

Enuresis is defined as involuntary discharge or leakage of 
urine.  STEDMAN'S MEDICAL DICTIONARY, 601 (27th ed. 2000).  
Although his separation examination reflects a diagnosis of 
enuresis, the records do not reflect any findings of kidney 
stones, or any findings that his enuresis was as a result of 
kidney stones.  

As noted, the veteran reenlisted in June 1969.  He submitted 
November 1968 correspondence from James F. Reeves, M.D., 
which stated that the veteran was treated from May to August 
1968 for cystitis and prostatitis.  He had a complete 
urological evaluation including an IVP, Cystogram and 
Cystoscopy.  These studies were within normal limits and it 
was felt that he had a urinary tract infection which cleared 
with treatment.  The physician opined that there should be no 
reason that this "ancient illness" should interfere with 
his induction into the military.  

An examination performed for reenlistment purposes in 
September 1968 reflects a history of enuresis secondary to 
urinary tract infection which was treated, and there was no 
recurrence.  On a Report of Medical History completed by the 
veteran in July 1970 for separation purposes, he checked the 
"Yes" box with regard to "kidney stone or blood in urine."  
An examination performed for separation purposes in July 1970 
does not reflect any defects or diagnoses.

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that any current kidney 
stones are as a result of his period of active service, from 
May to July 1967.  A physical examination performed upon his 
separation from active service in July 1967, reflects a 
diagnosis of enuresis, however, there is no evidence that 
such disorder was as a result of kidney stones.  Service 
records during his three month period of service, do not 
reflect complaints related to kidney stones.  Correspondence 
from the veteran's private physician reflected that the 
veteran was treated for a urinary tract infection  almost a 
year after separation from service, from May to August 1968, 
however, this condition appeared to be acute and transitory 
in nature and resolved without residual disability.  On 
separation from service in July 1970, the veteran claimed on 
the report of medical history that he had incurred kidney 
stones or blood in the urine.  Initially, the Board notes 
that there were no objective findings of kidney stones on 
examination in July 1970.  Moreover, the Board notes that VA 
compensation benefits are paid to veterans for disability 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  By definition, veterans are those who 
serve in the active military, naval, or air service, and who 
are discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Thus, VA compensation benefits are payable to former service 
members only if their discharge is other than dishonorable.  
38 C.F.R. § 3.12(a).  Consequently, the veteran is not 
entitled to compensation for any disability which he claims 
occurred during his service from July 1969 to August 1970, as 
this period of service was determined to be dishonorable for 
VA benefit purposes.  See March 1973 Administrative Decision.  

Notwithstanding this, although the evidence reflects a 
diagnosis of enuresis during his initial period of service, 
there is no objective evidence to support a finding that such 
disability was as a result of kidney stones.  As the 
documentation reflects, the veteran reported that he had wet 
the bed for many years prior to service.  There is no medical 
evidence to support an etiological relationship of kidney 
stones to his period of active service.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of kidney stones in 
service.  

In summary, there is no probative evidence of kidney stones 
during his active service.  Thus, service connection for 
kidney stones is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Neck disability

Service medical records for his initial period of service do 
not reflect any complaints or injury pertaining to the neck.  
An examination performed for separation purposes in July 1967 
does not reflect any defects or diagnoses related to the 
neck.  Moreover, service medical records during his period of 
dishonorable service do not reflect any complaints or injury 
pertaining to the neck.

A July 1992 private medical record reflects the veteran's 
complaint of intermittent neck and back pain for more than 20 
years.  He reported working as a truck driver intermittently 
lifting packages as heavy as 80 pounds.  He began having neck 
pain and back pain associated with this.  He also reported 
problems with his back while in service.  On physical 
examination, the examiner diagnosed probable cervical and 
lumbar spondylosis; elements of left C6 radiculopathy as well 
as bilateral C7 weakness with the triceps findings, possibly 
secondary to herniated disc or spondylitic changes.

An August 1995 Houston VAMC treatment record reflects the 
veteran's report of chronic neck pain over several years.  In 
January 1995, he noticed the acute onset of severe neck pain.  
In August 1995, the veteran underwent cervical myelogram, and 
anterior cervical diskectomy of C5-6 and C6-7 with autologous 
iliac crest bone graft fusion and anterior cervical plating 
in July 1995.  The discharge diagnosis was cervical 
myelopathy secondary to large herniated nucleus pulposus at 
C5-6 and C6-7.

Although it is apparent that the veteran currently suffers 
from cervical myelopathy, there is no medical evidence to 
support an etiological relationship to service.  Service 
medical records for his period of service from May to July 
1967 do not reflect any treatment for a neck injury, or any 
complaints related to the neck, and on separation no defects 
or diagnoses are reflected pertaining to the neck.  During 
his period of dishonorable service, the records also do not 
reflect any injury or complaints related to the neck.  Post-
service medical records do not reflect any complaints related 
to the neck until July 1992, approximately 25 years after 
separation from service.  Although at that time, the veteran 
reported neck pain for over 20 years, he related the pain to 
his prior employment as a truck driver and having to lift 
heavy packages.  The veteran did not report any injury 
sustained to the neck during service.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a neck disability in 
service.  

In summary, there is no probative evidence of a neck 
disability during his active service.  An initial diagnosis 
was not rendered until a quarter century after separation 
from service.  Thus, service connection for a neck disability 
is not warranted.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert, supra.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

As noted, the veteran initially enlisted in the Marines in 
January 1967.  As summarized in the section pertaining to the 
claimed kidney stone disability, the veteran was discharged 
in July 1967 for unsuitability.  As discussed, the June 1967 
report reflected that he had been unable to overcome his 
enuretic condition and had great difficulty in learning the 
basic subject matter.  Mental status examination revealed 
that he was motivated but extremely dull.  Formal 
intelligence testing revealed that he was considered to be in 
the mental defective range.  He was not considered to be 
suicidal and there was no evidence of neurosis or psychosis.  
In view of his inability to overcome a lifelong problem of 
enuresis, it was recommended that he be discharged as 
unsuitable.  Thus, he was discharged for unsuitability.  As 
noted, a July 1967 Report of Medical Examination performed 
for separation purposes reflects a diagnosis of enuresis as a 
psychiatric disability, but no other psychiatric disability.

The veteran filed an initial claim of service connection for 
PTSD in April 1998.  He claimed that he and his uncle 
enlisted, however, his uncle did not pass the physical, thus 
he was drafted into the Army.  His uncle served in Vietnam 
and was killed when the veteran was separating from service 
in July 1967.  The veteran reported feeling that it was his 
fault his uncle died because they did not enlist together.  
He claimed nightmares about his death, and guilt regarding 
the inability to save him.

Treatment records from the VAMC Central Texas reflect that on 
April 15, 1998, the veteran was admitted voluntarily as a 
referral from the Austin Mental Health Clinic.  He was 
brought in by ambulance on suicidal status.  It was noted 
that he had a history of overdosing on Morphine approximately 
one month prior.  He was reportedly at risk for another 
overdose due to his depressed mood at the time he was 
admitted.  He reported that he was depressed because he found 
his girlfriend with another man, and left his home and his 
possessions and went to the streets.  The veteran reported a 
history of PTSD.  The veteran reported that he served in the 
Marines for two months in 1967 before being discharged 
because he wet the bed and had kidney stones.  He was later 
drafted back into the Marines in 1969 and served until 1970.  
He recounted the story regarding his uncle who died in 
Vietnam.  Subsequent to his death, the veteran went AWOL and 
found his wife having an affair with someone.  He attempted 
to kill them both, was arrested and imprisoned for two years 
with charges of assault and forgery.  He was dishonorably 
discharged from the military.  He reported that post-service, 
he was a truck driver for 23 years but when he applied for 
Social Security disability he was denied because his employer 
never paid the Social Security to the government.  He was 
discharged on April 18, and the discharge diagnoses were 
adjustment disorder with depressed mood; opioid abuse.  The 
psychological stressors noted were breakup of relationship 
and uncertain living arrangements.

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

Upon a review of the evidence of record, to include VA 
outpatient treatment records, there is no indication that a 
medical diagnosis of PTSD has been rendered.  Upon a review 
of all VA treatment records on file, there is no diagnosis of 
PTSD, nor do they reflect any psychiatric treatment, other 
than the admission in April 1998.  The only reference to PTSD 
is the veteran's historical report in April 1998, however, 
this is not supported by the objective medical evidence of 
record.  Thus, while recognizing the veteran's service in the 
Marine Corps, the Board is unable to grant the benefit sought 
as a diagnosis of PTSD has not been rendered.  See 38 C.F.R. 
§  3.304(f); 4.125(a).  In reaching this decision, the Board 
has considered the veteran's assertions that he has PTSD.  
However, as a layperson, the veteran, is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis of current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's own statement 
is not probative evidence that he has PTSD.

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


Hepatitis C

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim in April 1998, the 
latter version of 38 U.S.C.A. § 1151 applies to his appeal.  
Thus, the veteran must show that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment in question.

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was:  
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b)  Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences'" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c)(4).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or "an event not 
reasonably foreseeable'" proximately caused the disability 
or death.  Benefits also are payable for additional 
disability or death proximately caused by VA's provision of 
training and rehabilitation services or CWT program.  This 
amendment reflects amendments to 38 U.S.C. 1151, the 
statutory authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

In this case, the veteran contends that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for 
hepatitis C, status post neck surgery performed at the 
Houston VAMC.  As discussed, hereinabove, the VA treatment 
records reflect that the veteran underwent cervical myelogram 
and anterior cervical diskectomy in July 1995.  At a VA 
examination performed in May 2004, the examiner noted that 
the veteran was a poor historian, but noted the veteran's 
contention that he underwent neck surgery in 1998.  The 
examiner noted that the surgery was actually performed in 
1995.  The veteran claimed that he was tested for hepatitis C 
a few months after the surgery and was told that he had 
hepatitis C.  The examiner noted that the veteran was vague 
as to why testing was performed at that time.  The veteran 
reported that he was told that tests did not show hepatitis C 
prior to the surgery.  On further questioning by the examiner 
as to whether he was tested for hepatitis C prior to the 
surgery, the veteran reported that the testing must have been 
done as part of the testing done for the operation.  The 
veteran reported that he had a liver biopsy that confirmed 
hepatitis and he was treated with interferon three times per 
week which he self-administered for a year and a half.  He 
reported that he was told the treatment did not eradicate the 
hepatitis C.  His only other surgery was a coronary artery 
bypass graft (CABG) performed at the Austin VAMC a few years 
prior to the neck surgery.  The veteran reported his belief 
that he did not receive blood transfusions for either of the 
surgeries or at any other time.  He reported that he was not 
sure whether he had any symptoms which could be attributed to 
hepatitis C.  He reported occasional episodes of vomiting 
over the past year.  His energy level was variable, sometimes 
good, sometimes fair, affected by his neck and back pain.  He 
denied any history of jaundice, icterus, GI bleeding, brown 
urine, varicose veins, acholic stools or chronic abdominal 
pain.  He reported occasional slight ankle swelling.  
Diagnostic testing revealed hepatitis C, confirmed by 
positive hepatitis C antibody and RNA tests.  At the time of 
the examination, he appeared to be asymptomatic with only a 
mildly elevated SGPT and no history of complications.  With 
regard to etiology, the examiner stated that this could not 
be determined based on the history provided by the veteran or 
the available records.  The examiner noted, however, that 
with a high degree of certainty (far more likely than not) 
the veteran did not acquire hepatitis C as a result of his 
neck surgery or as a result of his bypass surgery.  His only 
risk for acquiring hepatitis C from medical care was via a 
blood transfusion but since 1990 when testing of the blood 
supply for hepatitis was instituted, the risk of this was 
estimated to be 1 in 100,000 for a given blood transfusion.  
Further, it is documented that the veteran did not have a 
blood transfusion related to his neck surgery.  He was not 
aware of any transfusion with his CABG, but as this would 
have also been after 1990, it would not change the examiner's 
opinion if he in fact did have a blood transfusion.  With 
regard to his claim that he was told that he did not have 
hepatitis C prior to the neck surgery, the examiner did not 
find this claim credible.  The examiner explained that in 
general, hepatitis C testing is not part of pre-operative 
labwork, and in fact the veteran was vague as to the 
specifics of testing and what he was told.  The examiner 
opined that the veteran was either misrelating or 
misunderstanding what he was told when he was found to be 
hepatitis C positive.  The examiner stated that although it 
is highly probable that the veteran did not contract 
hepatitis as a result of VA care, it is not possible to 
determine how he did contract it.  The examiner noted, 
however, that it is well known that the rate of hepatitis 
positivity is high among alcoholics, even in the absence of 
other evident risk factors.

The veteran has submitted no evidence to support his claim 
that he contracted hepatitis C as a result of his 1995 neck 
surgery at the Houston VAMC.  After a review of the VA 
opinion of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for hepatitis C.  The medical evidence of record does 
not demonstrate that the veteran's hepatitis C was actually 
caused by VA hospitalization or medical or surgical 
treatment, or was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or that it was 
proximately caused by an event not reasonably foreseeable.  
In fact, there is no showing that the hospital care, 
including surgical treatment, resulted in additional 
disability.

The evidence of record shows that the veteran underwent neck 
surgery at the Houston VAMC in July 1995.  There is no 
evidence of any blood transfusion during this 
hospitalization.  There is also no evidence of any blood 
transfusion during his CABG.  As noted, at the May 2004 VA 
examination, the veteran specifically denied ever receiving a 
blood transfusion.  Thus, the weight of the evidence of 
record indicates that there is no additional disability 
resulting from VA treatment in July 1995 or any other period 
of treatment.  

The Board has considered the contentions of the veteran.  
Inasmuch as the veteran is offering his own medical opinion, 
however, the veteran does not have any medical expertise.  
The veteran's assertions of medical causation alone are not 
probative because lay persons i.e., persons without medical 
expertise are not competent to offer medical opinions.  
Espiritu, supra.  

The Board concludes that the veteran has not suffered 
"additional disability" due to VA medical or surgical 
treatment within the meaning of 38 U.S.C.A. § 1151.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation benefits for additional disability resulting 
from VA treatment, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  His claim must, therefore, be denied.


ORDER

The appeal is denied as to all issues.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


